Per Curiam,
This appeal by Annie G. Summers is from the decree dismissing exceptions, confirming the auditor’s report and ordering distribution in accordance therewith.
*508It is unnecessary to refer in detail to the forty-seven exceptions to the auditor’s report, filed on behalf of appellant, or to the several questions involved in the assignments of error. To do so would consume much time to no good purpose. It is sufficient to say, as the result of a careful examination of the record, that the court below was clearly right in approving the learned auditor’s findings of fact and conclusions of law upon which its decree is based. We find nothing in the record that requires either a reversal or modification of the decree.
Decree affirmed and appeal dismissed at appellant’s costs.